Citation Nr: 0117925	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  98-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the death of the veteran as a 
result of medical treatment by the Department of Veterans 
Affairs.

3. Entitlement by a surviving spouse to accrued benefits.

4. Entitlement to dependents' educational assistance under 
the provisions of Title 38, United States Code, Chapter 
35.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served a period of active duty for training from 
June 1960 to December 1960.   He died on December [redacted], 1997.  
The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1998 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. There is no medical evidence that the veteran had diabetes 
mellitus during a period of active duty for training or in 
the year following his separation from service.

2. There is no medical evidence that thrombophlebitis of the 
left lower extremity or bilateral varicose veins 
substantially or materially contributed to the veteran's 
death.

3. There is no medical evidence that the veteran had a 
myocardial infarction on or about January 24, 1997.

4. There is no medical evidence that VA medical treatment 
resulted in the veteran's death.

5. At his death, the veteran did not have pending a claim for 
VA benefits.

6. At the time of the veteran's death, there were no periodic 
monetary benefits due to him and unpaid.

7.  The veteran did not die of a service connected 
disability.


CONCLUSIONS OF LAW

1. Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1310, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.312 (2000).

2. Compensation under the provisions of 38 U.S.C.A. § 1151 
for the veteran's death is not warranted.  38 U.S.C.A. §§ 
1151, 5107 (West 1991 & Supp. 2000).

3. Entitlement by a surviving spouse to accrued benefits is 
not warranted.  38 U.S.C.A. §§ 5107, 5121, 5503 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.100, 3.1007 (2000).  

4. The claim of entitlement to dependents' educational 
assistance benefits lacks legal merit.  38 U.S.C.A. § 3501 
(West 1991 & Supp. 2000); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The appellant has not 
identified any evidence which may be pertinent to her claims 
which the RO has not obtained and considered.  In fact, in 
May 2001, RO personnel telephoned the appellant and asked her 
if she knew of any evidence which was not of record which 
might be pertinent to her claims, and her response was in the 
negative.  The RO and the Board have notified the appellant 
of the requirements in law to establish entitlement to the 
benefits which she is seeking. The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claims and the 
notice provisions of the VCAA have been complied with.  The 
Board will, therefore, proceed to consider the appellant's 
claims on the merits. See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A). 


I. Service Connection for the Cause of the Veteran's Death

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to 

constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.312 (2000).

At the time of his death, the veteran was service connected 
for thrombophlebitis of the left lower extremity and 
bilateral varicose veins, evaluated as 60 percent disabling.  
He had no other service connected disabilities.

The record reveals that the veteran sustained multiple 
injuries in a motor vehicle accident on December [redacted] 1997, 
which, according to a police report, occurred when he lost 
control of his car, crossed the center line, and collided 
with another vehicle.  He was admitted to a private hospital.  
At that time, he had a medical history of morbid obesity, 
coronary artery disease, diabetes mellitus, and chronic renal 
failure, in addition to service connected 
thrombophlebitis/varicose veins.  After an open reduction and 
internal fixation of a femur fracture, he had a myocardial 
infarction.  Later, he had asystole after multiple rounds of 
ventricular fibrillation and tachycardia and, despite 
treatment measures, died on December [redacted], 1997.  His death 
certificate listed his immediate cause of death as 
cardiopulmonary arrest and conditions leading to the 
immediate cause as a myocardial infarction and multiple 
trauma/fractures in a motor vehicle accident.

The appellant contends that: diabetes mellitus substantially 
or materially contributed to the veteran's death; he 
developed diabetes during his period of active duty for 
training in 1960; and service connected thrombophlebitis of 
the left lower extremity/bilateral varicose veins 
substantially or materially contributed to the veteran's 
death.

With regard to the contention that the veteran suffered from 
diabetes mellitus at the time of his separation from a period 
of active duty for training in December 1960, 

the Board notes that his service medical records are entirely 
negative for findings or a diagnosis of diabetes.  In a 
report of medical history for separation in November 1960, 
the veteran stated that he did not have and had not had sugar 
or albumin in his urine.  At an examination for separation in 
November 1960, there was no diagnosis of diabetes or of any 
abnormality of the endocrine system.  VA treatment records 
show a diagnosis of adult-onset diabetes mellitus in October 
1985, approximately 25 years after the veteran's separation 
from service.  In short, there is no medical evidence 
relating postservice diabetes to the veteran's period of 
active duty for training in 1960.

Furthermore, there is no medical evidence whatsoever that 
diabetes or thrombophlebitis of the left lower 
extremity/bilateral varicose veins had anything to do with 
the veteran's death in December 1997.  There is no medical 
finding or opinion to that effect, and the appellant has not 
indicated that any physician has offered an opinion that 
diabetes or thrombophlebitis/varicose veins contributed to 
the veteran's death.  The appellant, as a layperson without 
medical training or expertise, is not qualified to offer an 
opinion on questions of medical diagnosis or medical 
causation, Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992), and thus her statements concerning conditions 
allegedly contributing to the veteran's death have no 
probative value.  Consequently, entitlement to service 
connection for the cause of the veteran's death is not 
established. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


II. Compensation Under 38 U.S.C.A. § 1151 for the Veteran's 
Death
     
Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the 

additional disability or death was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or the proximate cause of additional disability or 
death was an event which was not reasonably foreseeable, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  The requirement to show 
that the proximate cause of the additional disability or 
death was fault on VA's part or an event which was not 
reasonably foreseeable was added by amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 and applies to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998). As the appellant filed her claim after October 1, 
1997, the amendments to the law apply to this case.

The appellant has stated that, on or about January 24, 1997, 
the veteran was seen at a VA Medical Center for complaints of 
swelling of the legs and difficulty breathing and he was told 
by VA doctors that he would be alright and it was not 
necessary to admit him to the hospital.  She alleges that the 
next day, January 25, 1997, the veteran had a heart attack 
and was admitted to a private hospital for treatment.  She 
contends that: further VA treatment on January 24, 1997, 
would have prevented the claimed heart attack; and the heart 
attack on January 25, 1997, damaged the veteran's heart to 
the extent that he was unable to survive his injuries in the 
motor vehicle accident of December [redacted] 1997.  

Records of Riverside Methodist Hospitals, Columbus, Ohio, 
show that the veteran was admitted on January 25, 1997, for 
evaluation of shortness of breath and follow-up care for an 
abrasion of the left tibia-fibula area which had been treated 
at another private facility.  On examination, the lungs were 
clear to auscultation, and the heart had a regular rate and 
rhythm, without murmur.  A chest X-ray from the other 
facility showed mild pulmonary edema.  An electrocardiogram 
showed normal sinus rhythm, with no evidence of any acute ST-
T wave changes appreciated.  

There is thus no medical evidence that the veteran had a 
myocardial infarction (heart attack) on January 24 or 25, 
1997, as the appellant has alleged.  It follows that not 
being admitted to a VA facility on January 24, 1997, did not 
result in a heart attack and heart damage the next day.  
There is thus no basis on which to find that VA medical 
treatment had anything to do with the veteran's death in 
December 1997 at a private hospital after he sustained 
injuries in a motor vehicle accident.  (It is, therefore, not 
necessary for the Board to reach the issue of whether VA 
medical treatment involved negligence, carelessness, error in 
judgment, lack of proper skill, or other fault.)  Entitlement 
to compensation for the veteran's death under the provisions 
of 38 U.S.C.A. § 1151 is not established.


III. Accrued Benefits

A statute provides that periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by VA to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death (referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to the veteran's spouse. 38 U.S.C.A. § 5121(a) (West 
1991 & Supp. 2000); see also 38 C.F.R. § 3.1000 (2000).  

For a survivor to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death or have been entitled to benefits, accrued and unpaid, 
under an existing rating or decision.  Jones v. West, 136 
F.3d. 1296, 1299 (Fed. Cir. 1998).  

In the instant case, the veteran did not have a claim for VA 
benefits pending at the time of his death.  Nor was he 
entitled to any benefits, because he had received all 

compensation payments which were due to him during his 
lifetime. For these reasons, the appellant is not entitled to 
any accrued benefits, and her claim must be denied.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.


IV. Dependents' Educational Assistance

38 U.S.C.A. § 3501 provides that the surviving spouse or 
child of a veteran who died of a service connected disability 
is entitled to educational assistance.  In view of the fact 
that this decision denies entitlement to service connection 
for the cause of the veteran's death, the claim of 
entitlement to dependents' educational assistance lacks legal 
merit and must be denied on that basis.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991). 




ORDER


Service connection for the cause of the veteran's death is 
denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran as a result of medical treatment by 
the Department of Veterans Affairs is denied.

Entitlement by a surviving spouse to accrued benefits is 
denied.

Entitlement to dependents' educational assistance under the 
provisions of Title 38, United States Code, Chapter 35, is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

